Name: 2009/110/EC: Commission Decision of 10Ã February 2009 on a financial contribution from the Community towards emergency measures to combat Newcastle disease in Germany in 2008 (notified under document number C(2009) 712)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  agricultural policy;  EU finance;  health
 Date Published: 2009-02-11

 11.2.2009 EN Official Journal of the European Union L 40/31 COMMISSION DECISION of 10 February 2009 on a financial contribution from the Community towards emergency measures to combat Newcastle disease in Germany in 2008 (notified under document number C(2009) 712) (Only the German text is authentic) (2009/110/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 3(3) and 4(2) thereof, Whereas: (1) Newcastle disease is an infectious viral disease which causes high mortality in poultry. (2) In the event of an outbreak of Newcastle disease, there is a risk that the disease agent might spread to other poultry holdings within that Member State, but also to other Member States and to third countries through trade in live poultry or their products. (3) An outbreak of that disease can therefore quickly take on epidemic proportions liable to reduce sharply the profitability of poultry farming. (4) Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (2) sets out measures which in the event of an outbreak have to be immediately implemented by Member States as a matter of urgency to prevent further spread of the virus. (5) Decision 90/424/EEC lays down the procedures governing the Communitys financial contribution towards specific veterinary measures, including emergency measures. Pursuant to Article 4(2) of that Decision, Member States shall obtain a financial contribution towards the costs of certain measures to eradicate Newcastle disease. (6) Articles 3(5) and 4(2) of Decision 90/424/EEC lay down rules on the percentage of the costs incurred by the Member State that may be covered by the Communitys financial contribution. (7) The payment of a Community financial contribution towards emergency measures to eradicate Newcastle disease is subject to the rules laid down in Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (3). (8) Outbreaks of Newcastle disease occurred in Germany in 2008. Germany took measures, in accordance with Directive 92/66/EEC and Article 3(2) of Decision 90/424/EEC, to combat those outbreaks. (9) Germany has fully complied with its technical and administrative obligations as set out in Article 3(3) of Decision 90/424/EEC and Article 6 of Regulation (EC) No 349/2005. (10) On 18 June 2008 and 17 July 2008, Germany submitted an estimate of the costs incurred in taking measures to eradicate Newcastle disease. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Financial contribution from the Community to Germany A financial contribution from the Community may be granted to Germany towards the costs incurred by that Member State in taking measures pursuant to Articles 3(2) and 4(2) of Decision 90/424/EEC, to combat Newcastle disease in 2008. Article 2 Addressee This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 10 February 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. (2) OJ L 260, 5.9.1992, p. 1. (3) OJ L 55, 1.3.2005, p. 12.